Citation Nr: 1447197	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a head disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant, W.B., and J.C.


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from February 1973 to December 1973; July 6, 1974 to July 20, 1974; June 7, 1975 to June 21, 1975; and from March 21, 1976 to April 3, 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded the case in December 2013 and June 2014 for additional development and it now returns for further appellate review.

In July 2011, the appellant, W.B., and J.C. testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the proceeding is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.     

Unfortunately, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  VA must ensure that any medical opinion is based on sufficient facts or data.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  A medical opinion based on speculation, without supporting clinical evidence, does not provide the required degree of medical certainty and would be of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

The appellant contended in written statements in 1992, 1993, 1996, in testimony during a July 2011 Board hearing, and to many VA and private examiners that he was physically abused by instructors during his recruit training.  He reported that, on one occasion, an instructor struck him in the head or neck and right arm and hands with a rifle and on another occasion he was pushed by a fellow Marine and fell on his back and head in a shower.  He contended that he sustained a traumatic head injury causing chronic headaches, dementia, dizziness, and cognitive and psychiatric deficits.

In the June 2014 remand, the Board directed the AOJ to schedule the appellant for traumatic brain injury (TBI) and mental health examinations.  As part of the examinations, the examiners were asked to clearly identify all current disabilities of the head, face, and neck, chronic headaches, dizziness, dementia, and other cognitive or behavioral disorders.  Then, with respect to each diagnosed disability, the examiners were asked to render an opinion, consistent with sound medical judgment, as to whether it was at least as likely as not that the disability was the result of disease or injury incurred in or aggravated by service, including the reported trauma inflicted by a rifle to the head or a fall on the back.  In response to the Board's June 2014 remand, the appellant underwent a VA TBI examination in June 2014, and a VA mental disorders examination in July 2014.  

During the June 2014 TBI examination, the examiner noted diagnoses of head trauma, migraine headaches, and dizziness.  He stated that the dates of diagnoses were unknown.  After giving a brief summary of the appellant's complaints, the examiner stated the he did not see any record of the appellant being hit with a rifle as described in the hearing testimony.  Furthermore, although there was a note with regard to the appellant's fall in 1973, there was no loss or alteration of consciousness, and that there were no comments on his report of medical exam from November 1973 regarding head injuries.  As a result, based on this evidence, the examiner stated that it was less likely as not that the appellant suffered a TBI during his time in the military.  However, although the examiner stated that the appellant did not suffer a TBI during service, he failed to provide an opinion as to whether his head trauma, migraine headaches, and dizziness are otherwise related to service, to include the aforementioned injuries.  The June 2014 remand directives specifically directed the examiner to provide an etiology opinion as to all diagnoses.  Therefore, an addendum opinion is required.    

Additionally, a July 2014 VA mental disorders examination diagnosed the appellant with an unspecified neurocognitive disorder.  The symptoms were listed as anxiety, and impairment of short and long term memory.  The examiner also noted that neuropsychological evaluation suggested vascular dementia.  However, contrary to the directives in the June 2014 remand, the examiner failed to provide an opinion as to whether the appellant's unspecified neurocognitive disorder was related his military service, to include the aforementioned injuries.  As such, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1. Return the record to the VA examiners who conducted the appellant's June 2014 TBI examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the June 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the appellant is left to the discretion of the clinician selected to write the addendum opinion. 

The examiner should offer an opinion as to whether it is at least as likely as not that the appellant's head trauma, migraine headaches, and/or dizziness began during service or is otherwise causally related to any incident of service, to include being hit in the head or neck with a rifle and/or a fall on the back, regardless of the previous finding of a lack of a TBI in service.  An opinion should be offered for each identified diagnosis (head trauma, migraine headaches, and dizziness).

The examiner should provide a clear rationale for the opinion. 

2. Return the record to the VA examiners who conducted the appellant's July 2014 mental disorders examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the July 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the appellant is left to the discretion of the clinician selected to write the addendum opinion. 

The examiner should offer an opinion as to whether it is at least as likely as not that the appellant's unspecified neurocognitive disorder began during service or is otherwise causally related to any incident of service, to include being hit in the head or neck with a rifle and/or a fall on the back.

The examiner should provide a clear rationale for the opinion. 

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

